DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US pgPub 2003/0132380) in view of Bajic et al. (US pgPub 20210066059) or alternatively in view of Clark (US pgPub 2008/0142699).
Regarding claim 1, Miller et al.  teaches a field asymmetric ion mobility analysis system (figure 1) comprising: 
an ionizer (18) configured to ionize sample gas (12) so as to have a first polarity (ions 38 in figure 2, either positive or negative), the ionizer including a discharge electrode ([0021] teaches the ionization source may include a corona discharge device which requires a discharge electrode);
an ion filter (24) including a first electrode provided opposite a second electrode (20 opposite 22);
a detection circuit (30)  including an ion detection electrode (35, [0047]), the detection circuit being configured to detect a current generated upon collision of  at least a part of ions of the sample gas with the ion detection electrode ([0047]1);  5
a housing (see figure 1) accommodating the ionizer (18) and the detection circuit (35), the housing extending in a flow direction of the sample gas (as seen in figure 1, 18 extending in the flow direction 26); and 
a voltage generation circuit (28 in figures 1 and 4) configured to apply a bias voltage having the first polarity to the housing (fig. 4, voltage applied to 56a/56b of housing [0056] confines the ions paths to the center.  In order for the paths to be confined to the center, the polarity of the field must inherently be the same as the ions.  That is, if it were the opposite polarity, the ions would be attached to the spacers instead of confined to the center) to generate an electric field inside the housing (0051) between the ionizer and the detection circuit (since ions are confined to the path by spacers, the spacers are between the ionizer (i.e. ions have already been generated) and the detector (ions have not yet been detected)), wherein 
the electric field generated by applying the bias voltage to the housing (see above)
has a first component in a first direction (electric field from electrodes 56a/56b2) perpendicular to a second direction parallel to a flow direction of the sample gas (direction of gas flow is into the page seen in figure 4);
has a second component in 10a third direction perpendicular to the first direction and the second direction (voltage applied between electrodes 20 and 22 which is top to bottom of the page) and
absolute values of a voltage of the discharge electrode (discharge electrode inherently has a voltage to create corona discharge), the bias voltage (voltage applied to 56a/56b), an offset voltage of the ion filter (compensation or offset voltage, see paragraph [0048] or [0050]) and a potential of the ion detection electrode ([0047] teaches 35 is held at ground) are controlled to satisfy the following relationship
voltage bias greater than or equal to the offset voltage of the ion filter (voltage bias in paragraph [0051] defined to be typically 10-1000 V, whereas compensation voltage can be set to 3.5 or 6.5 volts as disclosed in paragraph [0050] or ± 100V as discussed in paragraph [0048] thus when varied to detect species as discussed in paragraph [0050] the compensation voltage is well below the 10-1000 V range) greater than the potential of the ion detection electrode (detection electrode 35 is at ground thus less than the offset voltage (compensation voltage)).
Miller differs from the claimed invention by not disclosing the voltage of the corona discharge device.
However, Bajic teaches “ the electric discharge source comprises a pin (or needle), which is provided with a voltage, for example from a high voltage (HV) source, such that an electric discharge such as a corona discharge may be formed. As such, the ion source may comprise a voltage source that is configured to apply a voltage to the pin (needle) of the electric discharge source. Any suitable voltage may be applied to the pin such as a voltage of (i) <500 V; (ii) 500 V-1 kV; (iii) 1-2 kV; (iv) 2-3 kV; (v) 3-4 kV; (vi) 4-5 kV; or (vii) >5 kV. The voltage may be positive or negative” ([0187]) and paragraph [0231] teaches a 2.5 kV voltage applied to capillary 1 to create an ion discharge region 6 at the capillary tip.  Therefore, it was well known to operate the corona discharge at a high voltage above the voltage bias range of 10-1000V.  
Bajic modifies the device of Miller by suggesting an operating voltage suitable for corona discharge ionization.
Since both inventions are directed towards corona ionization sources, it would have been obvious to select the high voltages disclosed in Bajic because it would be suitable for the intended purpose of creating ion species for analysis.  Further, it would solve the problem as to what voltage should be used in order to generate discharge.
Alternatively Clark teaches a high voltage of around 5 kV  is sufficient to produce corona discharge effect to ionize chemical and vapors ([0012]).
Clark modifies Miller by suggesting an operating voltage suitable for corona discharge ionization.
Since both inventions are directed towards corona ionization sources, it would have been obvious to select the high voltages disclosed in Clark because it would resolve the problem as to what operating voltage to suitably ionize particles.
Regarding claim 2, Miller teaches wherein the housing is formed in an annular shape continuous in a circumferential direction of the housing (note drift tube is an annular shape continuous in a circumferential direction, see paragraph [0005].  See also cross sectional view in figure 4 showing the spacers forming an annular shape continuous in a circumferential direction.  Figure 4 shows the same shape as figure 5 of the instant invention which is a cross-sectional view of the first embodiment ([0012] of the instant published application) disclosed to be of the claimed annular shape ([0075]).  Therefore, it is interpreted that a square shape is within the claimed language).
Regarding claim 3, Miller et al. teaches wherein the housing is conductive (spacers are part of the housing and conductive since they can generate an electric field when a voltage is applied ([0051])).
Regarding claim 4, Miller et al. teaches wherein the housing includes: a frame having an insulating property ([0051] glass substrates); and 20an electrode provided inside the frame (spacers, [0051]), and the voltage generation circuit applies the voltage having the first polarity to the electrode ([0051]).
Regarding claim 5, Miller et al. teaches an ion filter provided 25between the ionizer and the detection circuit (20/22).
Regarding claim 6, Miller et al.  teaches wherein the housing has a conductive property at least between the ionizer and the ion filter ([0051], when voltage is applied spacers are transformed into electrodes to produce a confining electric field, since spacers confine ions to the center of flow path 26, the conductive property must be between the ionizer (ions generated to be confined) and the filter (confine ions to the center of flow path 26 which passes through the filter)).
Regarding claim 7, Miller et al. teaches wherein the voltage generation circuit applies an offset voltage to an electrode included in the ion filter ([0054]).
Claim 10 is commensurate in scope and anticipated for the same reasons above in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Malkar et al. (US pgPub 2019/0357763)
Regarding claim 8 both Miller references teach a gas analysis system comprising the FAIMS system of claim 1.
However, neither reference suggests analyzing feces odor.
However, Malkar et al. is evidenced that fecal matter is used in FAIMS gas analyzer ([0011] teaches FAIMS to analyze fecal matter in stool, [0013] the type of FAIMS analysis apparatus and [0024] teaches it is a gas analysis).
Malkar et al. modifies the device of either Miller by suggesting analysis of fecal gas.
Since both devices are directed towards FAIMS analysis, it would have been obvious to one of ordinary skill in the art to analyze a fecal gas sample as in Malkar in the device of either Miller because FAIMS analyzes a sample quickly without lengthy delays ([0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Davis et al. (US pgPub 2005/0085740).
Regarding claim 9 both Miller references teach a gas analysis system comprising the FAIMS system of claim 1.
However, neither reference suggests analyzing exhaled gas.
Davis teaches analyzing exhaled breath ([0084]-[0085]).
Davis modifies the device of either Miller by suggesting the use of FAIMS to analyze exhaled breath.
Since both devices are directed towards FAIMS, it would have been obvious to one of ordinary skill in the art to analyze exhaled breath because it would provide FAIMS would provide early indicators of infection from bioweapon agents ([0193]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note US 2005/0085740 teaches the general method of a FAIMS device.  Paragraph [0070] teaches “Once the selected ion species passes the ion filter electrodes, it is detected as an ion current upon collision with the detector electrodes”. Therefore, the detector electrodes collecting ions in Miller are interpreted to detect ion current because Miller teaches a similar FAIMS device as Davis.
        2 Note similarly WO0108197 Submitted with the IDS of 23 April 2020 teaches the same figure 4.  In the figure 4 of WO0108197 arrows show the direction of electrodes 56a/56b perpendicular to that of the field formed between electrodes 20 and 22.  The same is seen in JP2014194427, figure 4 even more clearly.